The Court:
The Court below found as a fact, defendants were notified orally and in writing, that plaintiff had performed work, etc., for which he claimed sixty dollars and eighteen cents, before defendants madé the payment of five hundred dollars to the contractor.
The finding is entirely without the issues made by the pleadings. The complaint fails to allege that anything was due from defendants to the original contractor when plaintiff’s lien was filed, or that defendants were notified or had any knowledge of the claim of plaintiff, prior to the payment in full of the amount due to the original contractor under his contract. The complaint contains no statement of a cause of action. (Renton v. Conley, 49 Cal. 187; Wells v. Cahn, 51 id. 423; Dingley v. Greene, 54 id. 333.)
Judgment affirmed.